             IN THE UNITED STATES DISTRICT COURT FOR THE
                   WESTERN DISTRICT OF OKLAHOMA

ROBERT JAMES THOMAS,                      )
                                          )
                     Plaintiff,           )
                                          )
v.                                        )      Case No. CIV-17-90-PRW
                                          )
JOSEPH K. LESTER et al.,                  )
                                          )
                     Defendants.          )

                                         ORDER

       On March 6, 2019, the United States Magistrate Judge issued a Report and

Recommendation in this matter recommending that the Court:

       (1) deny Plaintiff’s Motion For More Time To Serve Amended Complaint
           (Dkt. 74) on Defendants McSwain and Davis;

       (2) dismiss all claims against Defendants McSwain and Davis alleged in the
           1st Amended Complaint (Dkt. 47) with prejudice;

       (3) grant in part and deny in part Plaintiff’s Motion For Leave Of Court To
           File Second Amended Complaint (Dkt. 86); and

       (4) grant Plaintiff’s request to add Defendant Gibson (Dkt. 86).

Plaintiff Robert James Thomas, proceeding pro se, was advised of his right to object 1 and

he objected to the Report and Recommendation.2 The Court must resolve his objection by

“mak[ing] a de novo determination of those portions of the report or specified proposed

findings or recommendations to which objection is made.”3 It then “may accept, reject or


1
  See Dkt. 91, p. 23.
2
  See Dkt. 95.
3
  28 U.S.C. § 636(b)(1); see Fed. R. Civ. P. 72(b)(3).
modify the recommended disposition; receive further evidence; or return the matter to the

magistrate judge with instructions.”4

         Upon a de novo review of the record, the Court concurs with the Magistrate’s factual

findings. The Court also concurs with the Magistrate’s legal conclusions, but finds that the

claims against McSwain and Davis in the 1st Amended Complaint (Dkt. 47) should be

dismissed without prejudice.5

         IT IS THEREFORE ORDERED that the Report and Recommendation (Dkt. 91) is

ADOPTED in part. Plaintiff’s Motion For More Time To Serve Amended Complaint (Dkt.

74) is DENIED and the claims against McSwain and Davis in the 1st Amended Complaint

(Dkt. 47) are dismissed without prejudice. Further, Plaintiff’s Motion For Leave Of Court

To File Second Amended Complaint (Dkt. 86) is GRANTED in part and DENIED in part,

as set forth in the Report and Recommendation (Dkt. 91).

         IT IS FURTHER ORDERED that the case is again referred to the Magistrate for

preliminary review, for conducting any necessary hearings, including evidentiary hearings,

for the entry of appropriate orders as to non-dispositive matters, and for the preparation

and submission to the undersigned judge of proposed findings of fact and recommendations

as to dispositive matters referenced in 28 U.S.C. § 636(b)(1)(B) and (C).




4
    Id.
5
    See Fed. R. Civ. P. 4(m).
IT IS SO ORDERED this 24th day of May, 2019.
